DETAILED ACTION

Claims 1, 6, 11, 17, 18, 21, 23, 25, 28, 30, 34, 37, and 39 have been amended. Claims 4, 10, 22, 31, and 36 have been cancelled. Claims 46-66 have been added. Claims 1-3, 5-9, 11-21, 23-30, 32-35, and 37-66 remain pending in the application.
Claims 1, 18 and 30 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendment to Specification and claims have overcome each and every objection and 101 rejections, and avoided invoking 112(f) previously set forth in the Non-Final Office Action. As a result, each and every objection and 101 rejections have been withdrawn, and all 112(f) interpretations have been withdrawn. 

In the remarks, applicant states that Office found claims 4 or 10 allowable if rewritten in independent form, the limitations in these claims are similar to those of claims 22 and 36, claims 1, 18, and 30 have been amended to include elements from Claim 4, 22, and 36 respectively; and applicant requests allowance of claims 1, 18 and 30 and dependent claims thereof.

The examiner respectfully submits that applicant mis-understands the claim objections directed to claims 4 and 10 previously set forth in the Non-Final Office Action. The claim objections directed to claims 4 and 10 was intended to indicate that claims 4 and 10 are duplicated claims, as stated in previous office action:
“Applicant is advised that should claim 4 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. …”.
Previous office action did NOT indicate claims 4 and 10 are allowable if rewritten in independent form. Claims 4 and 10 were clearly rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blasco US 20190160755 A1, as stated in previous office action. As a result, the amended independent claims 1, 18 and 30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blasco.

Independent claims 1, 18 and 30 have been amended to further specify:
b) the first aspect and/or the second aspect comprising a key variable of printing the at least one three-dimensional object; 
(c) assessing the quality of printing the at least one three-dimensional object considering the first deviation and the second deviation to generate a result; and
(d) directing a three-dimensional printer to print the at least one three-dimensional object based at least in part on the result.

Blasco further teaches:
b) the first aspect and/or the second aspect comprising a key variable of printing the at least one three-dimensional object ([0024] the temperature and the distance); 
(c) assessing the quality of printing the at least one three-dimensional object considering the first deviation and the second deviation to generate a result ([0024] [0041] - [0044] the quality is assessed and determined based on the deviation result); and
(d) directing a three-dimensional printer to print the at least one three-dimensional object based at least in part on the result (Fig. 5 [0045] [0046]).

Martinich WO 2019090377 A1 and Davidson US 20080006958 A1 are introduced in view of new ground of rejection. The teachings of Blasco and Buller as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Claim Objections

Claims 11, 14-15, 23 and 37 are objected to because of the following informalities:

Claims 11, 23 and 37 recite “the key variable relate to” has a typo, should be “the key variable relates to”.

Claims 14-15 recite “is collected situ” has a typo, should be “is collected in situ”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15, 17, 25-26, 32, 39-40, 41-44, 49-51, 56-58, and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12-15 and 41-44 recites “and/or second sensor” that lacks antecedent. The relationship between “second sensor” in dependent claims 12-15 and 41-44 and “second sensor” in their respective based claims 1 and 30 is not clear. For examination purpose, “and/or second sensor” in claims 12-15 and 41-44 will be construed as “and/or the second sensor”.

Claims 17, 25 and 39 recite “(ii) data collected by the first sensor”. The relationship between “data collected by the first sensor” in dependent claims 17, 25 and 39 and “data collected from a first sensor” in their respective based claims 1, 18 and 30 is not clear. For examination purpose, “(ii) data collected by the first sensor” in claims 17, 25 and 39 will be construed as “(ii) the data collected by the first sensor”.

Claims 17, 25 and 39 recite “(v) data collected by the second sensor”. The relationship between “data collected by the second sensor” in dependent claims 17, 25 and 39 and “data collected from a second sensor” in their respective based claims 1, 18 and 30 is not clear. For examination purpose, “(v) data collected by the second sensor” in claims 17, 25 and 39 will be construed as “(v) the data collected by the second sensor”.

Claims 49, 56, and 62 recite “a characteristic of the gas flow”. The relationship between “a characteristic of the gas flow” in claims 49, 56, and 62 and “a characteristic of the gas flow” in their respective based claims 48, 55 and 61 is not clear. For examination purpose, “a characteristic of the gas flow” in claims 49, 56, and 62 will be construed as “the characteristic of the gas flow”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-12, 14-21, 23-26, 29-30, 32-35, 37-41 and 43-45 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blasco US 20190160755 A11.

Regarding claim 1, Blasco teaches a method for assuring quality in printing at least one three-dimensional object (Abstract), the method comprising:
(a) analyzing data collected from a first sensor to identify any first deviation from a first expected value, the first sensor being configured to sense a first aspect of printing the at least one three-dimensional object; (b) analyzing data collected from a second sensor to identify any second deviation from a second expected value, the second sensor being configured to sense a second aspect of printing the at least one three-dimensional object ([0024] [0041] -[0043] temperatures from first sensing device – first aspect – melting are compared to predetermined values, movement distance from second sensing device -second aspect - position are compared to predetermined values; the quality is assessed based on the comparison result: within a range or not – the deviation), the first aspect and/or the second aspect comprising a key variable of printing the at least one three-dimensional object ([0024] the temperature and the distance); and 
(c) assessing the quality of printing the at least one three-dimensional object considering the first deviation and the second deviation to generate a result; and ([0024] [0041] - [0044] the quality is assessed and determined based on the deviation result).
(d) directing a three-dimensional printer to print the at least one three-dimensional object based at least in part on the result (Fig. 5 [0045] [0046]).
Blasco teaches:

    PNG
    media_image1.png
    798
    960
    media_image1.png
    Greyscale

Abstract
…, a computing apparatus may include a processing device and a machine readable storage medium on which is stored instructions that when executed by the processing device, cause the processing device to access, from a sensing device, information pertaining to formation of a part of a 3D object in a layer of build materials upon which fusing agent droplets have been or are to be selectively deposited. The instructions may also cause the processing device to predict, based upon the accessed information, a quality of the part and output an indication of the predicted quality of the part.

    PNG
    media_image2.png
    738
    556
    media_image2.png
    Greyscale

[0024] The 3D printer 100 may also include sensing devices 144, 146 that may detect and/or measure attributes pertaining to the formation of a part of a 3D object in the layer 114 of build materials 106. The part may be a portion of the 3D object that is formed through selective fusing of a plurality of the build materials 106 in the layer 114. In any regard, the attributes that the sensing devices 144, 146 may detect may include, for instance, temperatures across the layer 114, an advancement of the build material platform 102, temperatures of the build materials 106 stored in the build material supply 104, etc. By way of example, a first sensing device 144 may be a thermal sensing device, e.g., an infrared sensing device, that may detect temperatures across the layer 114 at least one of prior to, during, and after selective application of fusing agent droplets onto the build materials 106 forming the layer 114. In addition, the second sensing device 146 may be a positional sensing device, e.g., an encoder, that may detect and track movement of the build area platform 102. The sensing devices 144, 146 may communicate the detected conditions to the processing device 140. As discussed in greater detail herein below, the processing device 140 may predict a quality of the part being formed in the layer 114 based upon the detected conditions. The processing device 140 may also determine, from the predicted quality, whether an issue exists with the part based upon the predicted quality and may take corrective measures, if available, and may output an indication of the predicted quality.

    PNG
    media_image3.png
    749
    544
    media_image3.png
    Greyscale

[0041] With reference now to FIG. 5, at block 502, information pertaining to formation of a part of a 3D object to be formed in a layer of build materials may be accessed from a sensing device 144, 146. Block 502 may be equivalent to block 302 described above with respect to the method 300 in FIG. 3.
[0042] At block 504, values in the accessed information may be compared with corresponding predetermined values. The processing device 140 may compare the values in the accessed information with corresponding predetermined values. For instance, the processing device 140 may compare the temperatures detected across the layer 114 with predetermined temperature values. As another example, the processing device 140 may compare the detected movement distance of the build area platform 102 with a predefined movement distance. As a yet further example, the processing device 140 may compare the detected color of the build materials 106 forming the part following application of liquid droplets onto the build materials 106 with a predefined color. 
[0043] At block 506, a quality of the part may be predicted based upon a result of the comparison performed at block 504. The processing device 140 may execute the instructions 216 to predict or otherwise determine the quality of the part based upon, for instance, how the values in the accessed information relate with respect to corresponding predetermined values. For instance, the processing device 140 may determine that the part is of relatively high quality in response to the values in the accessed information being within a range of or matching the corresponding predetermined values. In another example, the processing device 140 may determine that the part is of relatively low quality in response to the values in the accessed information either falling below or exceeding a range of the corresponding predetermined values. The processing device 140 may determine, for instance, that certain attributes of the part are predicted to have a relatively high quality while also determining that other attributes of the part are predicted to have a relatively low quality based upon the comparison of the values.
[0044] At block 508, a determination may be made as to whether an issue exists with the part based upon the predicted quality of the part. The processing device 140 may execute the instructions 218 to determine whether the predicted quality of the part indicates that an issue, such as a potential problem, exists with the part. For instance, the processing device 140 may determine that the predicted quality of the part indicates that an issue exists because the predicted quality of the part falls below a predetermined threshold. By way of example, the processing device 140 may determine that an issue exists with the part in any of the manners discussed above with respect to block 406 in FIG. 4.
[0045] In response to a determination that an issue with the part does not exist, an indication of the predicted quality of the part may be outputted as indicated at block 510. For instance, the processing device 140 may execute the instructions 224 to output the predicted quality of the part in any of the manners discussed above with respect to block 306 in FIG. 3. However, in response to a determination that an issue with the part does exist, a determination may be made as to whether a solution to the issue is available, as indicated at block 512. The processing device 140 may execute the instructions 220 to determine whether a solution to the issue is available. For instance, the processing device 140 may determine that a solution to the issue is available if the issue matches or is equivalent to a previously identified issue for which a solution has been identified and has been stored in the data store 142.
[0046] In response to a determination that a solution to the issue is available, the solution may be implemented as indicated at block 514. For instance, the processing device 140 may execute the instructions 220 to control a component of the 3D printer 100 to resolve the issue. By way of example, in which the issue is that the build area platform 102 advanced farther than intended from a prior layer processing operation, the processing device 140 may control the warming devices 120 to increase energy output to compensate for the increased distance between the warming devices 120 and the layer 114. In this example, the processing device 140 may increase the pulse width modulation signals communicated to the warming devices 120 to cause the increase in the energy output from the warming devices 120.

Regarding claim 2, whether the operations (a) and (b) are performed sequentially or simultaneously is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I).
In addition, Blasco further teaches operations (a) and (b) are performed sequentially ([0042] [0043] (a) and (b) processed by processing device 140 with one CPU – sequentially).

Regarding claim 3, whether at least a portion of operations (a) and (b) are performed sequentially or simultaneously is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I).

Regarding claim 5, Blasco further teaches assessing the quality of printing comprises considering historical data ([0046] comparing to prior layer).

Regarding claim 6, Blasco further teaches assessing the quality of printing comprises considering external data, and wherein the external data is data collected externally to the three-dimensional printer utilized for printing the at least one three-dimensional object ([0038] user defined predetermined threshold).

Regarding claim 7, Blasco further teaches assessing the quality of printing comprises considering at least one characteristic of the at least one three-dimensional object (claim 9).

Regarding claim 8, Blasco further teaches the at least one characteristic of the at least one three-dimensional object comprises a dimensional accuracy, a material makeup, porosity, material phase, crystal structure, tensile stress, strength, or surface roughness (claim 9).

Regarding claim 9, Blasco further teaches providing compliance and/or quality certification data for the at least one three-dimensional object ([0045] [0046] output predicted quality).

Regarding claim 11, Blasco further teaches the key variable relates to:
an environment of printing the at least one three-dimensional object, pre-transformed material from which the at least one three-dimensional object is formed ([0024] temperature before fusing agent applied), a target surface at which the pre- transformed material is transformed to form the at least one three-dimensional object ([0024] temperature after fusing agent applied), a transforming agent that transforms the pre-transformed material to a transformed material to form the at least one three-dimensional object ([0024] temperature during applying fusing agent), and/or any optical component utilized in printing the at least one three-dimensional object ([0024] the infrared sensing device).

Regarding claim 12, Blasco further teaches the data collected by the first sensor and/or second sensor is collected passively ([0024] the encoder and the infrared sensing device).

Regarding claim 14, Blasco further teaches the data collected by the first sensor and/or second sensor is collected actively ([0014] [0034] controlling power density of the energy beam while measuring the temperature of a location to detect a wavelength of the energy beam reflected from the target surface).

Regarding claim 15, Blasco further teaches the data collected by the first sensor and/or second sensor is collected situ and/or in real time during performance of processes dedicated to assurance of the quality of the printing ([0024] after application of fusing agent).

Regarding claim 16, Blasco further teaches the at least one three-dimensional object comprises a plurality of layers, and wherein assessing the quality of printing the at least one three- dimensional object considering any first deviation and any second deviation for at least two of the plurality of layers ([0046] comparing to prior layer).

Regarding claim 17, Blasco further teaches finding and/or utilizing a relationship between at least two of: (i) the first expected value ([0042] predetermined temperature values), (ii) data collected by the first sensor ([0042] temperature detected), (iii) the first deviation from the first expected value ([0043] temperature range relative to predetermined value), (iv) the second expected value ([0042] predetermined distance value), (v) data collected by the second sensor ([0042] detected distance values), (vi) the second deviation from the second expected value ([0043] distance range relative to predetermined value), and (vii) at least one characteristic of the at least one three-dimensional object ([0042] the color).

Regarding claims 18, 23-26, 29-30, 33-34, 37-41 and 43-45, Blasco teaches claimed method. Therefore, he teaches the program and apparatus for implementing the method steps.

Regarding claim 19, Blasco further teaches the non- transitory computer readable medium comprises, or is operatively coupled to a database incorporating the data collected from the first sensor and/or the data collected from the second sensor ([0033] the stat store).

Regarding claim 20, Blasco further teaches the non- transitory computer readable medium comprises, or is operatively coupled to a database incorporating historical data, and wherein assessing the quality of printing comprises considering historical data ([0033] [0046] comparing to prior layer).

Regarding claim 21, Blasco further teaches the non- transitory computer readable medium comprises, or is operatively coupled to, a database incorporating external data, wherein assessing the quality of printing comprises considering the external data, and wherein the external data is data collected externally to a printer utilized for printing the at least one three-dimensional object ([0038] user defined predetermined threshold).

Regarding claim 32, Blasco further teaches the one or more controllers are operatively coupled to first sensor and to a second sensor, and wherein the one or more controllers are configured to direct collection of data from the first sensor and from the second sensor ([0024] processing device 140).

Regarding claim 35, Blasco further teaches the one or more controllers comprise an electrical circuitry, an electrical socket, or an electrical outlet ([0022] CPU).

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 13, 27-28, 42, 46-47 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco as applied to Claims 1-3, 5-9, 11-12, 14-21, 23-26, 29-30, 32-35, 37-41 and 43-45 above, in view of Buller US 20170239752 A12.

Regarding claim 3, Blasco does not explicitly further teach at least a portion of operations (a) and (b) are performed simultaneously.
Buller teaches at least a portion of operations (a) and (b) are performed simultaneously ([0024] processor with parallel processing; [0038] operation (a) and (b) may be processed with own controller – simultaneously; [0292] radiative energy at different angles may be sensed simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blasco to incorporate the teachings of Buller because they all directed to 3D printing process control. Performing at least a portion of operations (a) and (b) simultaneously will help provide parallel data processing to collected data.

Regarding claim 13, Buller further teaches the data collected by the first sensor and/or second sensor is collected actively ([0014] [0034] controlling power density of the energy beam while measuring the temperature of a location to detect a wavelength of the energy beam reflected from the target surface).

Regarding claim 27, Buller further teaches the data collected from the first sensor and/or the second sensor is time and location stamped ([0186] a series of values per location and time detected to compare with standard series of values).

Regarding claim 28, Blasco further teaches the at least one three-dimensional object is printed layerwise, the location being of a layer of the at least one three-dimensional object ([0046] comparing to prior layer).

Regarding claim 42, Blasco and Buller teach the claimed method. Therefore, they teach the apparatus for implementing the method steps.

Regarding claims 46-47, Blasco and Buller teach the program. Therefore, they teach the method steps for implementing the program.

Regarding claim 54, Buller further teaches data collected is time and location stamped, the data collected being from the first sensor and/or the second sensor (Buller: [0186] a series of values per location and time detected to compare with standard series of values); and optionally wherein the data collected is stored in a location of a client, the location being remote from the at least one processor (examiner notices that this feature is an option).
In addition, Blasco further teaches wherein the data collected is stored in a location of a client, the location being remote from the at least one processor (Blasco : Figs. 1 & 2B [0023] [0028] [0033] sensing data stored in remote data store location).

Claims 48-51, 55-58 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco as applied to Claims 1-3, 5-9, 11-12, 14-21, 23-26, 29-30, 32-35, 37-41 and 43-45 above, in view of Martinich WO 2019090377 A1.

Regarding claim 48, Blasco does not explicitly further teach: the at least one of the first aspect and the second aspect comprises (i) a characteristic of a gas flow comprising contaminants produced during formation of the at least one three-dimensional object, or (ii) status of an apparatus relating to a 3D printing procedure, the apparatus comprising a powder recirculation filter.
Martinich teaches the at least one of the first aspect and the second aspect comprises (i) a characteristic of a gas flow comprising contaminants produced during formation of the at least one three-dimensional object ([00008] [00021] flow rate of purging gas flow removing contaminants including fume and fine powders), or (ii) status of an apparatus relating to a 3D printing procedure, the apparatus comprising a powder recirculation filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blasco to incorporate the teachings of Martinich because they all directed to 3D printing process control. Including a characteristic of a gas flow comprising contaminants produced during formation of the at least one three-dimensional object will help assess the quality related to the contaminants.

Regarding claim 49, Martinich further teaches the at least one of the first aspect and the second aspect comprises a characteristic of the gas flow comprising contaminants produced during formation of the at least one three-dimensional object ([00008] [00021] [00023] [00036] [00056] flow rate of purging gas flow removing contaminants and fine powders, recirculation filter removes entrained fine powders).

Regarding claim 50, Martinich further teaches the contaminants comprise fumes, soot, dust, or dirt ([00008] [00021] flow rate of purging gas flow removing contaminants including fume and fine powders).

Regarding claim 51, Martinich further teaches the contaminants include a material resulting from heating, melting, evaporation, and/or from another process transition ([00008] [00021] flow rate of purging gas flow removing contaminants including fume from selective laser beam melting and heating).

Regarding claims 55-58 and 61-64, Blasco and Martinich together teach the claimed method. Therefore, they teach the program and apparatus for implementing the method steps.

Claims 52, 59 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco in view of Martinich as applied to Claims 48-51, 55-58 and 61-64 above, further in view of Buller.

Regarding claims 52, 59 and 65, Blasco does not explicitly further teach the at least one of the first aspect and the second aspect comprises the status of the apparatus relating to the 3D printing procedure, the apparatus comprising the powder recirculation filter.
Buller and Martinich further teach the at least one of the first aspect and the second aspect comprises the status of the apparatus relating to the 3D printing procedure (Buller: [0225] enclosure pressure, apparatus health etc.), the apparatus comprising the powder recirculation filter (Martinich: [00008] [00021] [00023] [00036] [00056] flow rate of purging gas flow removing contaminants and fine powders, recirculation filter removes entrained fine powders).

Claims 53, 60 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Blasco in view of Martinich and Buller as applied to Claims 52, 59 and 65 above, further in view of Davidson US 20080006958 A1.

Regarding claim 53, the combination of Blasco, Martinich and Buller does not explicitly further teach the at least one three-dimensional object is printed by the three-dimensional printer comprising, or operatively coupled to, a pre-transformed material recycling system, the pre-transformed material being powder.
Davidson teaches the at least one three-dimensional object is printed by the three-dimensional printer comprising, or operatively coupled to, a pre-transformed material recycling system, the pre-transformed material being powder ([0070] [0073] [0076] recycling un-used powder with powder filter assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blasco to incorporate the teachings of Martinich because they all directed to 3D printing process control. Including an un-used powder recycling system will help recycle the un-used powder.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Engel US 20190134708 A1 teaches characteristics of gas flow for removing fume including flow velocity.
HOFMANN US 20190176402 A1 teaches an un-used powder recycling system operatively coupled to the 3D printer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL TANG/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Blasco is the prior art of record
        2 Buller is the prior art of record